DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract contains language that does not comply with the requirements below.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the suction release device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 9 is going to be interpreted as depending from claim 8 – which is the first mention of the suction release device. Further clarification/correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 states “The holder device of claim 1, wherein the amount of substance within the article is in milliliters (mL) or ounces (oz).” This claim is simply drawn to units of measurement and does not further limit the holder device itself. The scope of the claimed invention is unclear. The claim has been examined below as best the Examiner can understand. Applicant may cancel 

   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingaman (US 3999261).
Regarding Claim 1

	Bingaman teaches a holder device (below – Fig. 1 and 4), comprising: a suction device (6), configured to create a vacuum on a fixed surface, resulting in being affixed to the fixed surface; a base member (2) configured to provide leveling support to an article; a hollowed-out portion (shown below) centrally positioned on the base member, and extending in an upward direction; and a grip (3) positioned within the inner periphery of the hollowed-out portion, configured to prevent the article from inadvertent slipping (Col. 2, Ln. 44 – Col. 3, Ln. 18).
[AltContent: textbox (Hollowed-out portion)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image1.png
    269
    734
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    365
    427
    media_image2.png
    Greyscale



Regarding Claim 2

	Bingaman teaches the suction device (6) is configured to be flush with the outer periphery of the base member (2), as can be seen in Fig. 1 above.

Regarding Claim 3

	Bingaman teaches the base member (2) is planar and configured to be adapted to be placed on a flat fixed surface, as can be seen above.

Regarding Claim 4

	Bingaman teaches the hollowed-out portion is a cylindrical shape, as can be seen in Fig. 4 above.

Regarding Claim 5

	Bingaman teaches the hollowed-out portion comprises of walls (3) configured to contact all sides of an article, as can be seen in Fig. 4 above.

Regarding Claim 6

	Bingaman teaches the hollowed-out portion comprise of gripping devices (3) on one or more outer periphery walls, preventing slippage from a user's hand.

Regarding Claim 7

	Bingaman teaches the article is a jar. However, the holder device of Bingaman is more than capable of being used with cups, bottles, or sippy cups. As such, the claim of the article being one or more of cups, bottles and sippy cups does not provide patentable distinction over the prior art of record.

Regarding Claim 8

	Bingaman teaches the suction device comprises of a suction release device (7), configured to release the vacuum created with the fixed surface.

Regarding Claim 9

	Bingaman teaches the suction release device (7) is a tab, configured to release the suction.

Regarding Claim 10

	Bingaman teaches a peep hole (shown below, for example) is provided in the hollowed-out portion, configured to allow a user to see the amount of substance within the article.
[AltContent: textbox (Peep hole)][AltContent: arrow]
    PNG
    media_image1.png
    269
    734
    media_image1.png
    Greyscale


Regarding Claim 11

	Bingaman teaches the amount of substance within the article is in milliliters (mL) or ounces (oz).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonnabend (US 6571976).
Regarding Claim 1

	Sonnabend teaches a holder device (below – Fig. 6 and 2), comprising: a suction device (3), configured to create a vacuum on a fixed surface (2), resulting in being affixed to the fixed surface; a base member (4) configured to provide leveling support to an article (C); a hollowed-out portion (7) centrally positioned on the base member, and extending in an upward direction; and a grip (i.e. wall material– 2) positioned within the inner periphery of the hollowed-out portion, configured to prevent the article from inadvertent slipping (Col. 4, Ln. 37-51; and Col. 5, Ln. 1-15).

    PNG
    media_image3.png
    384
    410
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    329
    417
    media_image4.png
    Greyscale


Regarding Claim 2

	Sonnabend teaches the suction device (3) is configured to be flush with the outer periphery of the base member (4), as can be seen in the figures above.

Regarding Claim 3

	Sonnabend teaches the base member (4) is planar and configured to be adapted to be placed on a flat fixed surface (S), as can be seen in the figures above.

Regarding Claim 4

	Sonnabend teaches the hollowed-out portion (7) is a cylindrical shape.

Regarding Claim 5

	Sonnabend teaches the hollowed-out portion comprises of walls (2) configured to contact all sides of an article.

Regarding Claim 6

	Sonnabend teaches the hollowed-out portion comprise of gripping devices (i.e. wall material) on one or more outer periphery walls (2), preventing slippage from a user's hand.

Regarding Claim 7

	Sonnabend teaches the article can be a bottle (Col. 2, Ln. 54-58).

Regarding Claim 8

	Sonnabend teaches the suction device (3) comprises of a suction release device (8), configured to release the vacuum created with the fixed surface (Col. 5, Ln. 16-21).

    PNG
    media_image5.png
    359
    597
    media_image5.png
    Greyscale


Regarding Claim 9

	Sonnabend teaches the suction release device (8) is a tab, configured to release the suction (Col. 5, Ln. 16-21).

Regarding Claim 10

	Sonnabend teaches a peep hole (12) is provided in the hollowed-out portion (7), configured to allow a user to see the amount of substance within the article.

    PNG
    media_image6.png
    506
    695
    media_image6.png
    Greyscale


Regarding Claim 11

	Sonnabend teaches the amount of substance within the article is in milliliters (mL) or ounces (oz).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733